Judgment, Supreme Court, New York County (Herman Cahn, J.), rendered February 3, *5681988, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree and of criminal possession of stolen property in the third degree, and sentencing him, as a predicate felon, to concurrent prison terms of 3 to 6 years and 1-½ to 3 years, respectively, unanimously affirmed.
In light of defendant’s previous voluntary admission of guilt, made after consultation with counsel, it was not an abuse of discretion for the trial court to deny his motion to withdraw his plea of guilty on the narcotics charge without a hearing (see, People v Long, 157 AD2d 504, Iv denied 76 NY2d 738; see also, People v Frederick, 45 NY2d 520). Nor is there merit to defendant’s argument that the sentence imposed is excessive. Concur — Murphy, P. J., Ellerin, Wallach, Asch and Rubin, JJ.